PER CURIAM.
Appellant challenges the orders setting temporary support, possession of the marital residence, and temporary attorney’s fees. We find no error in the imputation of income to Appellant in the amount of $12,786 per month. However, the court erroneously ordered temporary support payments in excess of the imputed income. On remand, the trial court is directed to address all of the support orders with due consideration to Appellant’s ability to pay. See Squindo v. Osuna-Squindo, 943 So.2d 282, 234 (Fla. 3d DCA 2006) (finding alimony award excessive where it consumed 70% of husband’s net income); Ziajka v. Knight, 767 So.2d 572, 573 (Fla. 5th DCA 2000) (reversing all awards of support, including award of attorney’s fees, for reconsideration of entire distribution scheme where financial obligations imposed exceeded husband’s ability to pay).
REVERSED AND REMANDED.
TORPY, LAWSON and COHEN, JJ„ concur.